NO. 07-12-0307-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL D

                                AUGUST 7, 2012
                        ______________________________

                                 RON VALENTINE,

                                                          Appellant

                                         v.

                              THE STATE OF TEXAS,
                                                    Appellees
                       ________________________________

       FROM THE COUNTY COURT AT LAW NO. ONE OF TRAVIS COUNTY;

           NO. C-1-CR-12-100013; HON. J. DAVID PHILLIPS, PRESIDING
                      _______________________________

                         ON ABATEMENT AND REMAND
                       _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Ron Valentine appeals his conviction for disorderly conduct. The clerk’s record

was filed on July 12, 2012. A motion to proceed as an indigent was filed by appellant

on August 1, 2012.

      Accordingly, we abate this appeal and remand the cause to the County Court at

Law No. One of Travis County (trial court) for further proceedings. Upon remand, the

trial court shall immediately cause notice of a hearing to be given and, thereafter,
conduct a hearing to determine whether appellant is entitled to the appointment of

counsel per Texas Code of Criminal Procedure art. 26.04(c).

       The trial court is also directed to enter such orders necessary to address the

aforementioned question. So too shall it include its findings on this matter (including the

name, address, and phone number of any attorney it may appoint to represent appellant

in this appeal) in a supplemental record and cause that record to be filed with this court

by September 6, 2012. Should further time be needed to perform these tasks, then

same must be requested before September 6, 2012.

       It is so ordered.

                                                 Per Curiam

Do not publish.




                                            2